Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Market Vectors ETF Trust (Exact Name of Registrant as Specified in Its Charter) Delaware (See Below) (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 335 Madison Avenue, 19th Floor New York, New York (Zip Code) (Address of Principal Executive Offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered: Name of the Exchange on Which Each Class is to be so Registered Shares of beneficial interest, no par value per share NYSE Arca, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates: 333-123257; 811-10325. Securities to be registered pursuant to Section 12(g) of the Act: NONE Item 1. Description of Registrants Securities to be Registered. A description of the shares of beneficial interest, no par value, of each of the Funds listed in the table below, each a series of Market Vectors ETF Trust (the Trust), to be registered hereunder is set forth in Post-Effective Amendment Nos. 23, 24 and 28 to the Trusts Registration Statement on Form N-1A (Commission File Nos. 333-123257; 811-10325) filed on April 21, 2008, April 25, 2008 and August 25, 2008, respectively, which description is incorporated herein by reference as filed with the Securities and Exchange Commission. The Trusts investment portfolios to which this filing relates and their I.R.S. Employer Identification Numbers are as follows: Market VectorsAgribusiness ETF 77-0691989 Market VectorsEnvironmental Services ETF 30-0382172 Market VectorsGaming ETF 26-1516628 Market VectorsGold Miners ETF 20-4721547 Market VectorsNuclear Energy ETF 68-0653406 Market VectorsRVE Hard Assets Producers ETF 26-2205733 Market VectorsSolar Energy ETF 26-2174583 Market VectorsSteel ETF 30-0382173 Market VectorsIntermediate Municipal Index ETF 26-1156033 Market VectorsLong Municipal Index ETF 26-1156081 Market VectorsShort Municipal Index ETF 26-1155840 Item 2. Exhibits 1. The Trusts Amended and Restated Declaration of Trust is included as Exhibit (a) to Pre-Effective Amendment No. 3 to the Trusts Registration Statement on
